Citation Nr: 0531825	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left eye retinal detachment.

2.  Entitlement to service connection for a hearing loss. 

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a disorder 
manifested by shortness of breath, secondary to in-service 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to May 
1974, and from December 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The record raises the issue of entitlement to service 
connection for post traumatic stress disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Residuals of a left eye retinal detachment are not 
productive of active pathology, the veteran has a full field 
of vision, and manifest left eye refraction results in a best 
corrected visual acuity of 20/20-.

2.  A hearing loss was not manifested in service, a 
sensorineural hearing loss was not compensably disabling 
within one year of service discharge, and no competent 
evidence has been presented establishing a nexus between any 
incident, accident, or injury occurring in service and the 
veteran's current hearing loss. 

3.  A disorder manifested by fatigue was not demonstrated in 
service, and the preponderance of the evidence is against a 
finding that any such disorder is related to service.

4.  Arthritis was not manifested in service, it was not 
compensably disabling within one year of service discharge, 
and no medical evidence has been presented establishing a 
nexus between any incident, accident, or injury occurring in 
service and any current arthritis. 

5.  A disorder manifested by shortness of breath was not 
demonstrated in service, and the preponderance of the 
evidence is against a finding that any such disorder is 
related to asbestos exposure or any other incident of 
service. 


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for residuals of a 
left eye retinal detachment.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.84a, 
Codes 6009, 6079 (2005).

2.   A hearing loss was not incurred in or aggravated by 
military service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

3.  A disorder manifested by fatigue was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Arthritis was not incurred in or aggravated by active 
service, and it may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).

5.  A disorder manifested by shortness of breath was not 
incurred in or aggravated by active military service, to 
include due to any in-service asbestos exposure.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2002 
correspondence, and in a February 2004 statement of the case 
(SOC), amongst other documents, fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Left eye disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The veteran's service connected left eye disability is rated 
under the provisions of 38 C.F.R. § 4.84a, Code 6009 (for 
unhealed eye injuries). The disability is to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.  See 38 C.F.R. § 
4.84a.

Where a veteran has 20/40 vision in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

By rating action in January 1976 the veteran was granted 
service connection for residuals of a left eye retinal 
detachment.  A non compensable rating was assigned.  In 
making that determination the RO noted the veteran was seen 
in service for traumatic angle recession, and traumatic 
iridodyclysis.  Endothelial deposits in the left eye were 
also noted.  The veteran underwent surgery at the VA Hospital 
in May 1975 for a transcleral cryotherapy.  

At a November 2002 VA eye examination the examiner noted that 
the veteran underwent surgery to correct a retinal detachment 
approximately in 1974 or 1975 at a VA Hospital.  He had been 
followed at Kaiser Permanente since.  He used no ocular 
medications.  Distant corrected left eye acuity was 20/30 and 
20/20 for the right eye.  Best visual correction was 20/20 
for both distant and near vision, bilaterally.  Pupils were 
equal, round, and reactive to light, and extraocular muscles 
showed a full range of motion (ROM) for both eyes without 
restriction.  The visual field was full.  The impression was 
refractive error, presbyopia; status post retinal tear left 
eye, now status post cryotherapy, stable; and, cataract left 
eye, not visibly significant.

By rating action in December 2002 an increased rating for a 
left eye disorder was denied.  In making that determination 
the RO noted visual acuity was 20/20 in the left eye. 

In an October 2003 VA examination an eye examiner noted the 
retinal tear in service and subsequent cryotherapy surgery, 
which subsequently completely healed.  The veteran had early 
cataracts in both eyes.  Best corrected distance and near 
vision in each eye was 20/25+.  Pupils were even, round, and 
reactive to light.  Extraocular muscles were full in each 
eye.  Slit lamp revealed normal lids and lashes.  In the left 
eye a 1+ endothelial pigmentation was noted on the inferior 
aspect of the cornea.  Lens in the left eye revealed a 2+ 
anterior subcapsular cataract, there was also an area of 
cryotherapy scarring inferiorly in the left eye.  The 
assessment was cryotherapy scars in the left eye secondary to 
retinal tear; cataract left eye; endothelial pigment in the 
left eye possibly secondary to an old irides.  The plan was 
to give the veteran a prescription for glasses.

At a September 2005 Board Hearing the veteran offered 
testimony in support of his claim noting that he received 
care exclusively through the VA and Kaiser Permanente.  The 
veteran noted that he was given a new prescription for 
glasses at the VA.  His vision with the new glasses was 
pretty much the same as it was at the time of his last VA 
examination.   

The file also contains numerous Naval Reserve medical records 
including physical examinations from July 1975, April 1976, 
January 1979, April 1981, January 1987, January 1989,  March 
1982,  December 1983,  February 1988, and January 1992 noting 
minor eye surgery for a partial retina detachment at age 24, 
no sequelae, vision corrected to 20/20 and full field of 
vision.  

No examiner has reported any current impairment of vision or 
any other function resulting from the left eye disorder 
identified while on active duty.  No active pathology is 
shown, and the correctable presbyopia shown have not been 
related to the service connected left eye disorder.  As a lay 
person, the veteran is not competent to establish by his own 
opinion that he has current impairment due to the service 
connected left eye disorder.  As the veteran has a corrected 
visual acuity of at least 20/40 in his left eye, a 
noncompensable rating is in order.  Hence, the preponderance 
of the evidence is against this claim, and it must be denied.

Service connection claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and 
arthritis and/or sensorineural hearing loss, became manifest 
to a compensable degree within one year after his separation 
from active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage, 10 Vet. App. at 495-98.  The Court held in Savage 
that 38 C.F.R. § 3.303 does not relieve a claimant of the 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Voerth, 13 Vet. App. at 120.

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.


Hearing loss.  

The service entrance examination revealed a normal whisper 
test of 15/15 hearing bilaterally.  Service medical records 
are entirely silent as to any complaints of a hearing 
disorder.  In a May 1974 examination for separation from 
service a whisper test revealed normal hearing of 15/15 
bilaterally.

In August 2002, Harry Hobert, M.D., of Kaiser Permanente, 
reported that the veteran complained of a fluctuating hearing 
loss.  Dr. Hobert noted historically that physical 
examination in 1994 by Dr. George Cenner included a June 1994 
hearing study which revealed "quite significant" 
sensorineural hearing loss in the right ear.  Later studies 
in 1998 by Dr. Dwayne Taylor again showed a right ear hearing 
loss.  Examination by Dr. Karen Longo, in April 2002, 
revealed normal left ear hearing.  Physical examination by 
Dr. Hobert in August 2002 resulted in a diagnosis of 
intermittent, fluctuating right ear hearing loss.  None of 
these examiners offered an opinion linking a hearing loss to 
service.

In February 2003 the RO received a September 2002 letter from 
David R. Moore, M.D., which noted that the veteran was seen 
for a neurological evaluation.  Following an examination the 
impression was decreased hearing and dizziness associated 
with Meniere's disease.  

At an October 2003 VA examination, an audiologist reviewed 
the claims file.  The veteran reported being diagnosed with 
Meniere's disease in June 1994.  He had aural fullness, 
sensitivity to noise, and a constant "roaring" and a 
bilateral "ringing" noise that was worse on the right.  He 
had been followed by Kaiser with reports of fluctuating 
hearing loss.  The veteran reported some military noise 
exposure and a 20 year history of occupational noise exposure 
at his present job.  Audiological findings revealed moderate 
severe to mild sensorineural right ear hearing loss, and mild 
left ear sensorineural hearing loss.  The examiner opined 
that the hearing loss was less likely than not related to 
military noise exposure and appeared to be related to 
Meniere's disease.  

An ear examiner noted the veteran did not recall any 
Meniere's problems until 1994.  Around that time he noticed a 
loud roaring noise in his ears, but mainly in the right ear.  
He also felt that his ears were clogged up, there was 
pressure, and his hearing was affected.  He also was kind of 
off balance, maybe dizzy sometimes but mostly off balance.  
He was treated at Kaiser who referred him to an ear, nose and 
throat specialist where several tests and MRIs were 
performed.  The veteran stated that his symptoms had worsened 
over the prior two to three years.  He was referred to Johns 
Hopkins where he was diagnosed with Meniere's disease.  
Following examination the pertinent diagnosis was bilateral 
sensorineural hearing loss, worse on right.

At a September 2005 Board Hearing the veteran offered 
testimony in support of his claim.  He noted that he 
currently received care exclusively through the VA and Kaiser 
Permanente.  The veteran testified to occasional noise on 
active duty.  He did not experience any symptoms of Meniere's 
disease such as fatigue, fullness in the ears, loss of 
balance, or vertigo during active duty.  He clarified by 
saying he had some experiences but never complained about 
them or asked for any medical attention while in service.  
The veteran stated that he did not have any hearing problems 
in-service, and that he first sought treatment for hearing 
loss about 10 years after service.  He could not recall if 
the VA had all of his treatment records or there were any 
outstanding records.  

The file also contains Naval Reserve medical records 
including numerous physical examinations from July 1975 
through January 1992 which all revealed hearing within the 
normal range for VA purposes.  

The veteran argues that he has a hearing loss as a result of 
in-service noise exposure.  However, service medical records 
are negative for any complaints or findings of hearing loss.  
Further, a hearing loss did not manifest itself within one 
year of service discharge so there is no presumption for 
service connection.  Finally, there is no competent evidence 
linking a current hearing loss to service.  Accordingly, 
after considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's claimed 
hearing loss is service related.  

In making this decision the Board notes that the service 
medical records, to include reserve service records reveal 
normal hearing.  The Board acknowledges the contention that 
the appellant was exposed to noise exposure while in service.  
However, the October 2003 VA examiner specifically found that 
the veteran's hearing loss was, "less likely than not" 
related to service. 

The Board further finds that the lack of evidence of 
treatment for many years following service weighs against the 
veteran's claim.  With respect to negative evidence, the 
United States Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

The Board has considered the veteran's testimony submitted in 
support of his claim. His statements are not competent 
evidence of a diagnosis, or a nexus between the claimed 
condition and his service. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  Espiritu.

Fatigue and arthritis 

At a September 2005 Board Hearing the veteran offered 
testimony in support of his claim noting that he received 
care exclusively through VA and Kaiser Permanente.  The 
veteran testified that he suffered from arthritis of the hips 
as a result of the rigors of service including marching, 
running, jogging, calisthenics, etc.  He testified that as a 
corpsman he served in the field with the Marines and had to 
carry a medical pack and supplies.  The undersigned asked the 
veteran if a doctor had ever told him that his arthritis was 
related to service.  In reply, the appellant stated that he 
had never posed the question to any doctor and none had 
linked arthritis to service.

The file also contains Naval Reserve medical records 
including numerous annual physical examinations from July 
1975 through January 1992 which are silent as to fatigue and 
arthritis. 

An August 2002 report from Kaiser Permanente includes a 
diagnosis of a herniated nucleus pulposus at L4-L5, with back 
pain.  The examiner did not link the disorder to service.

The competent evidence does not reflect that the veteran 
suffered arthritis or any disorder manifested by fatigue in 
service.  Likewise, the competent evidence is against finding 
that the veteran now has a disorder manifested by fatigue or 
arthritis as a result of disease or injury incurred in 
service.  The veteran's lay opinion to the effect that he has 
these disorders and that they are related to military service 
is not competent evidence of such a nexus since lay persons 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  Espiritu.  In the absence of 
competent medical evidence that the veteran has either 
arthritis or a disorder manifested by fatigue due to his 
military service or due to an inservice event, service 
connection is not warranted.

In reaching this decision the Board notes that there are no 
service or post-service medical records reflecting pertinent 
complaints or treatment for any fatigue or arthritis.  The 
earliest post-service medical records reflecting pertinent 
complaints or treatment is dated decades after the veteran's 
release from service, and there is no evidence suggesting a 
continuity of symptomatology since service. 

A disorder manifested by shortness of breath secondary to 
asbestos exposure.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases. The VA Manual 21-1, Part VI, 
para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in some respiratory disorders to include lung cancer, 
and interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease. 

VA Manual 21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000, 65 Fed.Reg. 33422 (2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997).

At a September 2005 Board Hearing the veteran offered 
testimony in support of his claim.  He testified that he 
suffered from shortness of breath, as a result of being 
billeted in an old style barracks during service.  He 
testified that, "Maybe (the Navy) won't admit to something 
like lead paint and asbestos in the building[.  But] you know 
it was there."

The undersigned asked the veteran if a doctor had ever told 
him that his shortness of breath was related to service, and 
the appellant responded that he had never posed the question 
to any doctor and none had linked his shortness of breath to 
service.

Naval Reserve medical records including annual physical 
examinations from July 1975 through January 1992 are silent 
as to any breathing disability manifested by a shortness of 
breath.  

Despite the veteran's assertion that he was exposed to 
asbestos during service, the service records do not contain 
any information which would tend to show that he was assigned 
duties or work involving known or likely exposure to 
asbestos.  He was a medical corpsman who served in Naval 
Hospital facilities in the United States.  He had no overseas 
or shipboard duties.  In addition, there is no treatment for 
respiratory symptoms, or a diagnosis of a respiratory 
condition shown in service.  The veteran's separation 
examination report, in 1974, as well as his reserve physicals 
though January 1992 are entirely silent as to any complaints 
manifested by shortness of breath.  Moreover, even assuming 
arguendo that the veteran was exposed to asbestos in-service, 
there remains no competent evidence linking a current 
disorder manifested by shortness of breath to service.  
Therefore, the preponderance of the evidence is found to be 
against the claim, and service connection for a disorder 
manifested by shortness of breath, due to exposure to 
asbestos, is denied. 

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to a compensable rating for residuals of a left 
eye retinal detachment is denied.

Entitlement to service connection for a disorder manifested 
by fatigue, hearing loss, arthritis, and a disorder 
manifested by shortness of breath is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


